Case 1:19-cv-02462-JMS-DLP Document 58-2 Filed 10/03/19 Page 1 of 5 PageID #: 538




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION


                                             )
  JOHN M. KLUGE,                             )
                                             )
                  Plaintiff,                 )
                                             )
  v.                                         )         Case No. 1:19-cv-02462-JMS-DLP
                                             )
  BROWNSBURG COMMUNITY                       )
  SCHOOL CORPORATION,                        )
  JAMES SNAPP, Superintendent of             )
  Brownsburg Community School                )
  Corporation, in his official capacity,     )
  PHIL UTTERBACK, President of the           )
  Brownsburg Community School                )
  Corporation School Board, in his           )
  official capacity,                         )
  JODI GORDON, Human Resources               )
  Director of Brownsburg Community School )
  Corporation, in her official capacity, and )
  BRET DAGHE, Principal of Brownsburg )
  Community School Corporation High          )
  School, in his official capacity,          )
                                             )
                  Defendants.                )


                 DECLARATION OF CRAIG LEE IN SUPPORT OF
      INDIANA YOUTH GROUP, INC.’S MOTION TO INTERVENE AS A DEFENDANT

  I, Craig Lee, declare as follows:

         1.      I am a teacher at Brownsburg High School. I am an Indiana resident over eighteen

  (18) years of age and make this declaration based on my own personal knowledge. If called as a

  witness, I could and would testify competently as to the matters set forth herein.

         2.      I have been a teacher for twelve years. For more than nine years, I have been a

  teacher at Brownsburg High School. I teach U.S. government and sociology.
Case 1:19-cv-02462-JMS-DLP Document 58-2 Filed 10/03/19 Page 2 of 5 PageID #: 539




         3.      In addition to my teaching duties, I also serve as faculty advisor for the

  Brownsburg High School Equality Alliance. I have been the faculty advisor for the Equality

  Alliance for nine years.

         4.      The Equality Alliance is a club that gathers on a weekly basis to discuss issues

  that impact the LGBTQ community, and also serves as a safe space for students who identify as

  LGBTQ. The number of students who attend Equality Alliance meetings can vary from

  approximately 12 to 40. There are at least four transgender students at Brownsburg High School

  who attend Equality Alliance meetings on a regular basis.

         5.      The Equality Alliance is a member of the Indiana GSA Network administered by

  the Indiana Youth Group (“IYG”). IYG staff have visited the Equality Alliance regularly to give

  presentations, and a few years ago the Equality Alliance was invited to give a presentation at

  IYG’s annual youth summit.

         6.      During Equality Alliance meetings, we have a policy of not using names when

  discussing offensive or insensitive behavior of other students and faculty. During the 2017-2018

  school year, I heard students discuss how they were being treated “in orchestra class,” or “by the

  orchestra teacher.” I understood these to be references to John Kluge, the orchestra teacher at

  Brownsburg High School.

         7.      Mr. Kluge’s behavior was a frequent topic of conversation during Equality

  Alliance meetings. Students in Mr. Kluge’s class said that they found not being called by their

  first names to be insulting and disrespectful. Transgender students felt strongly that they wanted

  others to acknowledge their corrected names, and Mr. Kluge’s refusal to do so hurt them. These

  students also felt like it was their presence that caused Mr. Kluge’s behavior, which made them




                                                   2
Case 1:19-cv-02462-JMS-DLP Document 58-2 Filed 10/03/19 Page 3 of 5 PageID #: 540




  feel isolated and targeted. I relayed the students’ concerns to the principal of Brownsburg High

  School and the assistant superintendent of the Brownsburg Community School Corporation.

          8.     Multiple times, Equality Alliance members mentioned that Mr. Kluge would

  occasionally “slip-up,” and use first names or gendered honorifics (e.g., “Mr.” or “Miss”) rather

  than last names. Some students also expressed that they felt that Mr. Kluge avoided

  acknowledging transgender students who raised their hands in class.

          9.     Mr. Kluge’s behavior was also the subject of discussion outside of the Equality

  Alliance. One student who was not a member of the Equality Alliance, but was in Mr. Kluge’s

  orchestra class, approached me to tell me that Mr. Kluge’s use of last names made him feel

  incredibly uncomfortable, even though he did not identify as LGBTQ. The student said that he

  found Mr. Kluge’s use of last names very awkward because he was fairly certain that all the

  students knew why Mr. Kluge had switched to using last names, and that it made the transgender

  students in Mr. Kluge’s orchestra class stand out. This student told me that he felt bad for his

  transgender classmates. He also mentioned that there were other students who felt this way as

  well.

          10.    Notwithstanding significant efforts by Brownsburg High School to promote an

  inclusive environment for LGBTQ students, Brownsburg High School students still have to cope

  with anti-LGTBQ harassment outside the classroom. Equality Alliance members report being

  called homophobic slurs by other students on a fairly regular basis. At one of the most recent

  meetings of the Equality Alliance, a student complained that another student had called him a

  homophobic slur.

          11.    I know Aidyn Sucec personally, as a former member of the Equality Alliance

  while he attended Brownsburg High School. During the 2017-2018 school year, Aidyn presented



                                                   3
Case 1:19-cv-02462-JMS-DLP Document 58-2 Filed 10/03/19 Page 4 of 5 PageID #: 541




  as and was known publicly to be transgender. It is my understanding that Aidyn was deeply hurt

  by the way Mr. Kluge treated him.




                                                 4
Case 1:19-cv-02462-JMS-DLP Document 58-2 Filed 10/03/19 Page 5 of 5 PageID #: 542
